In a negligence action to recover damages for personal injuries, etc., which was dismissed pursuant to CPLR 3404, defendant appeals (1) from an order of the Supreme Court, Queens County, dated January 8, 1976, which granted plaintiffs’ motion to vacate the dismissal of the action and restore the action to the Trial Calendar and (2) as limited by its brief, from so much of a further order of the same court, dated March 8, 1976, as, upon reargument, adhered to the original determination. Appeal from the order dated January 8, 1976 dismissed as academic, without costs or disbursements. That order was superseded by the order made upon reargument. Order dated March 8, 1976 reversed insofar as appealed from, on the law, without costs or disbursements, and motion denied. It was an improvident exercise of discretion for Special Term to restore the action to the Trial Calendar. In our opinion, plaintiffs failed to make the requisite showing of facts sufficient to excuse their delay in prosecution and to establish a meritorious cause of action (see Goldberg v Soifer, 30 AD2d 533). Martuscello, Acting P. J., Latham, Cohalan, Rabin and Hawkins, JJ., concur.